DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention, claims 1-11,  in the reply filed on 06/10/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/2022.
Applicants elect 2-phenoxyethanol as specific additional ingredient (claim 4), and the mixture of ethyl 10-undecenoate and 2-methylundecanal as specific additional ingredient (claim 5). However, all species in claims 4 and 5 are additional ingredients for the composition of claim 3, thus, it is not compliant to elect two species for the same genus (additional ingredient for the composition of claim 3). For compact prosecution purpose, the application is examined in view of 2-phenoxyethanol as specific additional ingredient. Claim 5 does not read on the elected species and is withdrawn from consideration.
Applicants further elect zeolite as specific odor neutralizing agent and dipropylene glycol as specific diluent. Claims 1-4, 6-11 read on the elected species and are under examination, claim 5 does not read on the elected species and is withdrawn from consideration.
Claims 1-20 are pending, claims 1-4 and 6-11 are under examination.
Priority
	Acknowledge is made that this application is national stage of international patent application PCT/US2017/062509, filed on 11/20/2017; which claims priority from US provisional application 62/424975, filed on 11/21/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites trademark “Cyclacet” and Claim 10 recites trademark “Meelium and Metazene”. MPEP 2173.05 (U), The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blondeau et al. (WO2016146671).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Blondeau et al.  teaches an air freshening device is provided. The device includes a water-based fragrance emitter including water, a water absorbing polymer and a fragrance composition. The fragrance composition includes from about 3% to about 70% by weight (abstract).  The character of a fragrance (the so-called "hedonic character") relies on the contribution of all components of a fragrance through evaporation. Fragrances typically comprise one or more fragrance ingredients, often having different volatilities, boiling points and odor detection thresholds. Highly volatile fragrance components (so-called "Top Notes") are responsible for the initial impression of a fragrance. Less volatile fragrance components (so-called "Middle Notes", also known as "Heart Notes", and so-called "Bottom Notes", also known as "Base Notes") are responsible for the long-lasting impression of a fragrance. A fragrance's character depends on the harmonization of Top Note, Middle Note, and Bottom Note (page 7, 2nd paragraph). The fragrance composition may comprise from about 0% to about 50%, in another embodiment from about 0% to about 35%, in yet another embodiment from about 0% to about 15%, or any individual number within the range, by weight of the fragrance composition of a Top Note fragrance ingredient (page 10, 2nd paragraph). The middle note fragrance includes diphenyl oxide (page 12, line 5), 4-isopropylcyclohexanol (page 12, line 19-25), 2-phenoxyethanol, 2-phenoxyethyl 2-methylpropanoate (page 14, line 18-25) and mixture therefore. The fragrance composition may comprise from about 30% to about 97%, in another embodiment from about 60% to about 95%, in yet another embodiment from about 65% to about 90%, or any individual number within the range, by weight of the fragrance composition of a Middle Note fragrance ingredient (page 15, 2nd paragraph). The fragrance composition may comprise from about 3% to about 70%, in another embodiment from about 5% to about 50%, in yet another embodiment from about 10% to about 35%, or any individual number within the range, by weight of the fragrance composition of a Bottom Note fragrance ingredient (page 18, 2nd paragraph). The composition further comprises additional deodorizing agents include, but are not limited to, zinc derivatives, essential oils, sodium undecylenate, methyl undecylenate, 2-hydroxypropyl beta cyclodextrin, soyethyl morpholinium ethosulfate, crotonates and fumarates, and alkylene carbonates (page 20, 3rd paragraph). In one embodiment, dipropylene glycol is included (page 19, 3rd paragraph). The fragrance composition comprises from about 5% to 50% of at least one fragrance such as applelide (page 29, claims 9 and 12).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Blondeau et al. is that Blondeau et al.  is not specific enough for anticipation 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1-4, Blondeau et al.  teaches a fragrance composition comprising applelide (propanedioic acid 1-(3,3-dimethylcyclohexyl)ethyl ethyl ester, according to applicant’s specification at [0018]) at about 5% to about 50%,  the mixture of diphenyl oxide, 4-isopropylcyclohexanol, 2-phenoxyethanol  and  2-phenoxyethyl 2-methylpropanoate as middle note from about 30% to about 97%. Although Blondeau et al.  is silent about the amount of each middle note fragrance as long as the total amount of middle note is form about 30% to about 97%, at least equal amount of each four middle note fragrance is obvious, thus, each of diphenyl oxide, 4-isopropylcyclohexanol, 2-phenoxyethanol  and  2-phenoxyethyl 2-methylpropanoate is from 30%/4 to 97%/4 = 7.5% to 24%.
Regarding claims 6-8, these are regarded as intended use of applicant’s claimed malodor counteractant composition, it is not limiting. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 11, Blondeau et al.  teaches dipropylene glycol.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Blondeau et al. (WO2016146671), as applied for the above 103 rejections for claims 1-4, 6-8 and 11, in view of Cornwell et al. (US20120269758) and Hecking (US20120301421).
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Blondeau et al.  teaching has already been discussed in the above 103 rejection and is incorporated herein by reference.
Cornwell et al. teaches hair composition comprising one or more additional odour neutralising ingredients in the composition (b) are selected from fragrance ingredients, polyhydric phenols, cyclodextrins, cationic polymeric materials, zinc compounds, undecylenic acid, zeolites and silicas, or a combination of any two or more thereof (claims 1 and 9-10).
Hecking teaches an odor controlling composition comprising at least one odor neutralizing agent is selected from the group consisting of zeolites, activated carbons, zinc salts, zinc oxides, cyclodextrins, fatty alcohol esters, aliphatic aldehydes (C10, C11, and C12), zinc ricinoleate actives, benzaldehyde, soyethyl morpholinium ethosulfate, Meelium®, and Metazene® (lciams 1-2).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Blondeau et al.   is that Blondeau et al.  do not expressly teach Zeolites. This deficiency in Blondeau et al.   is cured by the teachings of Cornwell et al. and Hecking.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Blondeau et al. , as suggested by Cornwell et al. and Hecking,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace zeolites for zinc derivative (Zinc compound or Zinc salt) as deodorizing agents because this is simple substitution of one known deodorizing agents for another to obtain predictable results.  MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results.  Under guidance from Cornwell et al. and Hecking teaching zeolite as alternative to Zinc derivative (zinc compound or salt), it is obvious for one of ordinary skill in the art to replace zeolites for zinc derivative (Zinc compound or Zinc salt) as deodorizing agents and produce instant claimed invention with reasonable expectation of success. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613